          IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF OKLAHOMA

MARK STEVEN HOWELL ,
                   Plaintiff,
v.                                           Case No. CIV-20-960-PRW

PIONEER TRANSPORT, INC.,
              Defendant.

                         NOTICE OF JURY DEMAND

      COMES NOW THE PLAINTIFF and, Pursuant to Rule 38 of the

Federal Rules of Civil Procedure, notifies Defendant and this Court of

Plaintiff’s demand for a jury trial of the above-captioned action on all issues

triable by jury.

Respectfully submitted September 24, 2020.


                                    s/Leah M. Roper
                                    Leah M. Roper, OBA #32107
                                    D. Colby Addison, OBA #32718
                                    THE CENTER FOR EMPLOYMENT LAW
                                    1133 N. Portland Ave.
                                    Oklahoma City, OK 73107
                                    Telephone: 405.252.1180
                                    Leah@CenterforEmploymentLaw.com
                                    Colby@CenterforEmploymentLaw.com
                                    ATTORNEYS FOR PLAINTIFF
                             Certificate of Service

      I hereby certify that on September 24, 2020, I electronically

transmitted the attached document to the Clerk of Court using the ECF

System for filing. Based on the records currently on file, the Clerk of Court

will transmit a Notice of Electronical Filing to the following ECF registrants:

Nathan L. Whatley
Elizabeth Bowersox
MCAFEE & TAFT
Tenth Floor, Two Leadership Square
211 N. Robinson Ave.
Oklahoma City, OK 73102
Phone:     405.235.9621
Fax:       405.235.0439
Email:     nathan.whatley@mcafeetaft.com
Email:     elizabeth.bowersox@mcafeetaft.com
ATTORNEYS FOR DEFENDANT



                                           s/Leah M. Roper
